Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney/Agent Christopher McKenna, on 09/28/2021.

CLAIMS:
The application claims 1 and 11 are amended as follows:
Referring to claim 1: 
On line 2, please add phrase - “of a system, ” after the word --processors--.
The sentence should thus read - 
“selecting, by one or more processors of a system, responsive to a first date being identified for a”.

	On line 5, please add the word - “the” after the word --from--.
The sentence should thus read -
“more processors from the another system, the second date corresponding to one of”.

Referring to claim 11: 
On line 5, please remove the word - “the” occurring after the word --from--.
The sentence should thus read -
“or more processors from 
(i.e. “or more processors from another system, the second date corresponding to”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH M JHAVERI whose telephone number is (571)270-7584.  The examiner can normally be reached on Mon-Fri 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY PWU can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/JAYESH M JHAVERI/Primary Examiner, Art Unit 2433